DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim(s) 7 is/are objected to because of the following informalities:  
In claim(s) 7, last line, “the pre-charge target voltage”, was recited perhaps - -the pre-charging target voltage - - was meant.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 10-12, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kober (US 20180249543 A1) incorporating Nuhfer (U.S. Pat. No. 8,492,987)

With regards to claim 1. Kober disclose(s):
A pre-charging control method of a power module (fig 3), an output end of the power module being connected with an output capacitor (CBUS) and an LED Light Emitting Diode load (302), and the LED load being connected in parallel with the output capacitor (see 302 indirectly in parallel with CBUS), comprising:
 configuring the power module to pre-charge the output capacitor according to a preset mode, so that an output capacitor voltage (VBUS; fig 3) reaches a pre-charging target voltage (VLED; figs 5a/5b) which is used to make the LED load conduct (see figs 5a-5b);
 the preset mode including:
 pre-charging the output capacitor with a first preset current in a first stage (see charging period from t0 to t1), pre-charging the output capacitor with a second preset current in a second stage (see charging period from t1 to t2), and pre-charging the output capacitor with a third preset current in a third stage (see charging period from t2 to t3);
 wherein the first preset current is less than the second preset current (see at least portion of current [ΔV/Δt] in period t0-t1 being less than in period t1-t2), and the third preset current is less than the second preset current (see at least portion of current [ΔV/Δt] in period t2-t3 being less than in period t1-t2).

With regards to claim 2. Kober disclose(s):
The pre-charging control method of the power module according to claim 1, comprising:
 determining a first threshold voltage (see voltage corresponding to periods between t0-t1; see annotated V1 below) and a second threshold voltage (VTH-BUS) according to the pre-charging target voltage (VLED);
 wherein, the first threshold voltage is less than the second threshold voltage (see annotated V1 being  less than VTH-BUS), and the second threshold voltage is less than the pre-charging target voltage (see VTH-BUS being less than VLED);
 detecting the output capacitor voltage (VBUS);
 pre-charging the output capacitor according to the first preset current (see charging period from t0 to t1) when the output capacitor voltage is less than or equal to the first threshold voltage (annotated V1), which corresponds to the first stage;
 pre-charging the output capacitor according to the second preset current (see charging period from t1 to t2)when the output capacitor voltage is greater than the first threshold voltage and less than or equal to the second threshold voltage (VTH-BUS), which corresponds to the second stage;
 pre-charging the output capacitor according to the third preset current (see charging period from t2 to t3) when the output capacitor voltage is greater than the second threshold voltage and less than or equal to the pre-charging target voltage (VLED; figs 5a/5b), which corresponds to the third stage.


    PNG
    media_image1.png
    350
    616
    media_image1.png
    Greyscale


With regards to claim 3. Kober disclose(s):
The pre-charging control method of the power module according to claim 1, 
wherein the first preset current is equal to the third preset current (see at least one section of slope of portion in period t0-t1 being equal to a slope of portion in period t2-t3).

With regards to claim 6. Kober disclose(s):
The pre-charging control method of the power module according to claim 1, wherein a first preset period (t0-t1), a second preset period (t1-t2)and a third preset period (t2-t3) are determined according to the pre-charging target voltage (VLED; figs 5a/5b);
 wherein the output capacitor is pre-charged with the first preset current within the first preset period (see charging period from t0 to t1), which corresponds to the first stage;
 the output capacitor is pre-charged with the second preset current within the second preset period (see charging period from t1 to t2), which corresponds to the second stage;
 the output capacitor is pre-charged with the third preset current within the third preset period (see charging period from t2 to t3), which corresponds to the third stage.

With regards to claim 7. Kober disclose(s):
The pre-charging control method of the power module according to claim 6, wherein, the output capacitor is pre-charged within the first preset period (see charging period from t0 to t1) to make the output capacitor voltage reach a first threshold voltage (annotated V1);
 the output capacitor is further pre-charged within the second preset period (see charging period from t1 to t2) to make the output capacitor voltage reach a second threshold voltage (VTH-BUS);
 and the output capacitor is further pre-charged within the third preset period to (see charging period from t2 to t3) make the output capacitor voltage reach the pre-charge target voltage (VLED).

With regards to claim 8. Kober disclose(s):
The pre-charging control method of the power module according to claim 1, wherein, 
a first driving signal is applied to the power module in the first stage; a second driving signal is applied to the power module in the second stage; a third driving signal is applied to the power module in the third stage (see driving signal VBUS-CNTL  providing corresponding signal for each stage, the driving signal are applied to 320 in fig 3);
wherein a duty cycle of the first driving signal is less than a duty cycle of the second driving signal, and a duty cycle of the third driving signal is less than the duty cycle of the second driving signal (see incorporated U.S. Pat. No. 8,492,987 for LED driver; see 520 in fig 6 of U.S. Pat. No. 8,492,987 for an increase of duty cycle increasing output voltage VBUS).

With regards to claim 10. Kober disclose(s):
A pre-charging control method of a power module (fig 3), an output end of the power module being connected with an output capacitor (CBUS) and an LED load (302), and the LED load being connected in parallel with the output capacitor (see 302 indirectly in parallel with CBUS), wherein the method comprises:
 configuring the power module to pre-charge the output capacitor according to a preset mode, so that an output capacitor voltage (VBUS; fig 3) reaches a pre-charging target voltage (VLED; figs 5a/5b), wherein the pre-charging target voltage is used to make the LED load conduct (see figs 5a-5b);
 the preset mode including:
 pre-charging the output capacitor with a first preset current in a first stage (see charging period from t1 to t2), and pre-charging the output capacitor with a second preset current in a second stage (see charging period from t2 to t3);
 wherein the first preset current is greater than the second preset current (see at least portion of current [ΔV/Δt] in period t1-t2 greater than in t2-t3 ).

With regards to claim 11. Kober disclose(s):
The pre-charging control method of the power module according to claim 10, 
wherein a threshold voltage (VTH-BUS) is determined according to the pre-charging target voltage;
 the output capacitor voltage (VBUS; fig 3) is collected (see collection through R316 and R318);
 wherein the output capacitor is pre-charged according to the first preset current when the output capacitor voltage is less than or equal to the threshold voltage (see period of charge and voltage in t1-t2), which corresponds to the first stage;
 the output capacitor is pre-charged according to the second preset current when the output capacitor voltage is greater than the threshold voltage (see period of charge and voltage in t2-t3), which corresponds to the second stage.

With regards to claim 12. Kober disclose(s):
The pre-charging control method of the power module according to claim 10,
wherein a preset period of time (see time from t0-t3) is determined according to the pre-charging target voltage;
 wherein, the output capacitor is pre-charged with the first preset current (see charge from period t1-t2; fig 5a) within the preset period of time (see time from t1-t2) which is the first stage (see charging period from t1 to t2);
 and the output capacitor is pre-charged with the second preset current (see charge from period t2-t3; fig 5a)when the preset period of time (see time from t1-t2) is exceeded (see time after t2) which corresponds to the second stage (see charging period from t2 to t3).

With regards to claim 14. Kober disclose(s):
A power module (fig 3), comprising:
 a power unit (320), an output end of the power unit being connected with an output capacitor (CBUS) and an LED load (302), and the LED load being connected in parallel with the output capacitor (see 302 indirectly in parallel with CBUS);
 and a control unit (340), electrically connected to the power unit (320) for controlling the power unit [0040] to supply power to the LED load (302), wherein the control unit is configured to perform the pre-charging control method of the power module according to claim 1.

With regards to claim 15. Kober disclose(s):
A power module (fig 3), comprising:
 a power unit (320), an output end of the power unit being connected with an output capacitor (CBUS) and an LED load (302), and the LED load being connected in parallel with the output capacitor (see 302 indirectly in parallel with CBUS);
 and a control unit (340), electrically connected to the power unit (320) for controlling the power unit [0040] to supply power to the LED load (302), wherein the control unit is configured to perform the pre-charging control method of the power module according to claim 10.


Allowable Subject Matter
Claim(s) 4, 5, 9, and 13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 4, the prior art fails to teach or suggest a/an pre-charging control method of the power module requiring:
wherein the first preset current and the third preset current are a minimum output current of the power module in normal operation, and the second preset current is a maximum output current of the power module in normal operation, in combination with the other limitations of the claim.
With regards to claim 5, the prior art fails to teach or suggest a/an pre-charging control method of the power module requiring:
wherein, the first threshold voltage is set equal to 0.1 times the pre-charging target voltage; the second threshold voltage is set equal to 0.9 times the pre-charging target voltage, in combination with the other limitations of the claim.
With regards to claim 9, the prior art fails to teach or suggest a/an pre-charging control method of the power module requiring:
wherein the first driving signal and/or the third driving signal are a minimum driving signal, and the second driving signal is a maximum driving signal for the power module to drive the LED load, in combination with the other limitations of the claim.
With regards to claim 13, the prior art fails to teach or suggest a/an pre-charging control method of the power module requiring:
wherein the first preset current is a maximum output current of the power module when in normal operation, and the second preset current is a minimum output current of the power module when in the normal operation, in combination with the other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844